Citation Nr: 0529736	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

The instant appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied claims 
to reopen claims for service connection for a bilateral hip 
disorder, a neck disorder, and a back disorder, all claimed 
as arthritis.  In October 2003 the Board of Veterans' Appeals 
(Board) granted service connection for degenerative arthritis 
of the cervical and lumbosacral spine and remanded the 
bilateral hip claim for further development.  

Thereafter, in a March 2005 rating decision VA granted 
service connection for residuals of an injury to the left 
hip.  As that decision represents a full grant of the benefit 
sought with regard to the left hip disorder, it will not be 
addressed further in this decision.  

As noted by the Board in its October 2003 decision, the 
appellant, in various correspondence with the RO, seems to 
have raised claims for entitlement to service connection for 
hypertension and pes planus.  Since these issues have not 
been developed by the RO, they are referred to the RO for 
appropriate action. 

The issue of entitlement to service connection for a right 
hip disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a decision entered in June 1998, the RO disallowed the 
veteran's claim to reopen a claim for service connection for 
a right hip disability.  The RO notified him of its decision, 
and of his appellate rights, but he did not initiate an 
appeal within one year.

2.  Since the time of the June 1998 rating decision, evidence 
has been received which includes an August 1999 opinion from 
a private physician suggesting that the veteran has arthritis 
in the right hip that had its onset during active service; 
the evidence also includes additional private medical 
opinions relating the veteran's current right hip problems to 
service.


CONCLUSIONS OF LAW

1.  The RO's June 1998 decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(1998).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a right hip 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the RO has found that new and material evidence has 
been received to reopen the veteran's right hip claim, the 
Board is required to consider that question independently.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The appellant contends, in substance, that his current right 
hip problems are the result of an injury in service.  A claim 
to reopen a claim for service connection for a right hip 
disorder was most recently denied in a June 1998 rating 
decision.  The RO notified him of its decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  Therefore, the June 1998 rating decision is final, 
and new and material evidence is required to reopen the 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2005).  However, due to 
the effective date of the amended regulation, the new 
standard is not applicable to the veteran's claim in this 
instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the June 1998 decision 
included December 1943 service medical records which showed 
that the veteran, in jumping clear of a truck with failed 
brakes going down a steep incline, fell on the ice and 
sustained injuries.  He was hospitalized for observation of 
internal injuries.  He was released to duty after two weeks 
with final diagnoses of moderately severe contusion of the 
left costal margin and moderately severe hematoma of the left 
buttock.  The evidence at the time of the June 1998 decision 
also included post-service VA treatment records dating from 
1991 which revealed X-ray reports of normal hips and 
treatment records noting X-rays revealed mild degenerative 
joint disease.

The present claim for benefits was initiated in July 1998 
when the veteran filed a written request to, in part, reopen 
his claim for service connection for a right hip disorder.  
As noted above, despite the fact that the RO addressed this 
claim as a previously disallowed claim and found that new and 
material evidence had been presented to reopen the claim, the 
Board must also consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (the Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions).

Evidence which has been received since the time of the June 
1998 RO denial includes written statements prepared by the 
veteran and his representative, several private medical 
statements, May 2002 and February 2004 VA examination 
reports, and a written statement from the veteran's wife.  

Significantly, in the August 1999 and June 2000 written 
statements from Dr. K. Driscoll and in the July 2003 written 
statement from Dr. A. Mendelson, those physicians opined that 
the veteran's current problems in the hips, including 
arthritis, are a result of his injuries in service sustained 
when he jumped from the truck.  
The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when it last adjudicated the veteran's claim in 
June 1998.  The "new" evidence is also "material," 
inasmuch as it includes three private medical opinions from 
two separate physicians which tend to show a positive 
relationship between his current right hip symptoms and his 
injury in service.  New and material evidence having been 
submitted, the veteran is entitled to have his claim 
considered de novo.

Further, with regard to the claim to reopen, the Board does 
not find that the veteran has been prejudiced by any failure 
on the part of VA to fulfill the statutory and regulatory 
duty to notify and duty to assist, to the extent the duty to 
assist applies to claims to reopen.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  As the Board is 
providing a full grant of the benefit sought in this case 
with regard to the claim to reopen, any failure to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA) would 
not be prejudicial to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  




ORDER

The veteran's claim for service connection for a right hip 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

With regard to the issue of entitlement to service connection 
for a right hip disorder, the Board finds that further 
development is warranted as certain action requested in the 
October 2003 Board remand has not been performed in full.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

The RO was requested to schedule a VA examination wherein a 
VA physician would, in connection with a review of the claims 
file, render an opinion with respect to any currently 
diagnosed right hip disability, as well as the etiology 
thereof.  In particular, the examiner was specifically asked 
to address whether it was at least as likely as not (i.e., 
probability of 50 percent) that any identified right hip 
disorder was initially manifest or otherwise originated in 
service or is etiologically related to either the veteran's 
inservice motor vehicle accident in December 1943 or his 
service-connected disabilities.  

The subsequent February 2004 VA examination report noted that 
the veteran reported right hip pain and described some 
limitation of motion in range of motion testing of the right 
hip as compared to the standard range of motion at 38 C.F.R. 
§ 4.71, Plate II (2005).  However, no diagnosis was provided 
referable to the right hip, nor was it noted that there was 
no current right hip disability.  Thus, a remand is warranted 
for the examiner to indicate clearly whether any right hip 
disability exists and if so, whether it is related to service 
or a service-connected disorder.



Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of any right hip disability.  X-
rays of the right hip must be taken, and 
it should be clearly stated whether the 
veteran has a current right hip 
disability, including arthritis.  Any 
additional indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified right hip disorder 
had its onset during active service; is 
etiologically related to the veteran's 
service-connected disabilities; or is in 
any other way causally related to his 
period of active service?  A review of 
the claims folder should be made in 
connection with the examination report.  
A complete rationale must be given for 
all opinions and conclusions expressed.

2.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a right hip disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued an SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


